          Case 5:20-cv-00287-MTT-TQL Document 37 Filed 08/04/21 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

CHRISTOPHER BOYD,                                   *

                      Plaintiff,                    *
v.                                                      Case No. 5:20-cv-00287-MTT-TQL
                                                    *
WARDEN BRENWER, et al.,
                                                    *
                  Defendants.
___________________________________                 *

                                          JUDGMENT

       Pursuant to this Court’s Order dated August 3, 2021, having accepted the recommendation of the

United States Magistrate Judge, in its entirety, JUDGMENT is hereby entered dismissing this action.

       This 4th day of August, 2021.

                                            David W. Bunt, Clerk


                                            s/ Tydra Miller, Deputy Clerk
